PER CURIAM.
In this appeal, Richard Warren challenges the trial court’s denial of his motions filed pursuant to rule 3.850 through which he presented more than twenty points. Warren was convicted of burglary with a battery, kidnapping, aggravated battery, grand theft auto, armed burglary, and possession of a concealed weapon by a convicted felon. The trial court sentenced him to concurrent life terms for counts I, *285II and V, concurrent thirty-year terms for counts III and VI, and a concurrent ten-year sentence for count IV.
The trial court summarily denied a majority of Warren’s claims, and held an evi-dentiary hearing to address others. We affirm on all but one point. We agree with Warren that the jury found him guilty of the non-existent crime of possession of a concealed weapon by a convicted felon, and that the error was perpetuated through the adjudication and judgment. See Williams v. State, 48 So.3d 192 (Fla. 2d DCA 2010); James v. State, 16 So.3d 322 (Fla. 4th DCA 2009); Moore v. State, 924 So.2d 840 (Fla. 4th DCA 2006). We recognize that, in this case, the jury was instructed on the proper offense; however, we cannot overlook the erroneous verdict and judgment. Consequently, we reverse in part and remand with instructions that the conviction and sentence for possession of a concealed weapon by a convicted felon be vacated. See James, 16 So.3d at 326-27.

Affirmed in Part, Reversed in Part, and Remanded.

POLEN, STEVENSON and GROSS, JJ., concur.